     Case 3:18-cv-01352-E Document 99 Filed 10/16/19               Page 1 of 3 PageID 1366




                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LE-VEL BRANDS LLC,                                §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §         CASE NO. 3:18-cv-01352-S
                                                  §
SHYLO ECKSTROM,                                   §
                                                  §
        Defendant.                                §


                             AGREED MOTION TO DISMISS


        Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Le-Vel Brands, LLC

(“Plaintiff”) and Defendant Shylo Eckstrom (“Defendant”) hereby file this Agreed Motion to

Dismiss this case pursuant to a settlement agreement and would respectfully show as follows:

        The Plaintiff and Defendant request that all claims asserted in this matter be dismissed

with prejudice and that each party bears its own costs and attorneys’ fees.




AGREED MOTION TO DISMISS                                                                  PAGE 1
  Case 3:18-cv-01352-E Document 99 Filed 10/16/19      Page 2 of 3 PageID 1367




                                  Respectfully submitted,

                                  SHAPIRO BIEGING BARBER OTTESON LLP

                                  By: /s/ Kevin T. Schutte
                                      Kevin T. Schutte
                                      kschutte@sbbolaw.com
                                      Texas Bar No. 24033050
                                      William P. Dunne III
                                      wdunne@sbbolaw.com
                                      Texas Bar No. 24097631

                                  5430 LBJ Freeway, Suite 1540
                                  Dallas, Texas 75240
                                  Direct Dial: (214) 377-0148

                                  ATTORNEYS FOR LE-VEL BRANDS LLC

                                  AND

                                  SESSIONS FISHMAN NATHAN & ISRAEL,
                                  LLC

                                  By: /s/Leslye E. Moseley
                                      David R. Clouston
                                      dclouston@sessions.legal
                                      Texas Bar No. 00787253
                                      Leslye E. Moseley
                                      lmoseley@sessions.legal
                                      Texas Bar No. 24044557

                                  900 Jackson Street, Suite 440
                                  Dallas, Texas 752002
                                  Telephone: (214) 741-3001

                                  ATTORNEYS        FOR      DEFENDANT    SHYLO
                                  ECKSTROM




AGREED MOTION TO DISMISS                                                   PAGE 2
   Case 3:18-cv-01352-E Document 99 Filed 10/16/19               Page 3 of 3 PageID 1368




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
counsel of record on this the 15th day of October 2019, in accordance with the Federal Rules of
Civil Procedure.

                                                /s/ Kevin T. Schutte
                                                Kevin T. Schutte




AGREED MOTION TO DISMISS                                                                   PAGE 3
